MANAGEMENT'S DISCUSSION AND ANALYSIS For the three months ended March 31, 2012 This management's discussion and analysis ("MD&A") relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of May 8, 2012, and is intended to supplement and complement Kinross Gold Corporation’s unaudited interim condensed consolidated financial statements for the three months ended March 31, 2012 and the notes thereto. Readers are cautioned that the MD&A contains forward-looking statements and that actual events may vary from management's expectations. Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation's audited consolidated financial statements for 2011 and corresponding notes to the financial statements which are available on the Company's web site at www.kinross.com and on www.sedar.com. The March 31, 2012 unaudited interim condensed consolidated financial statements and MD&A are presented in USdollars and have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board (“IASB”). Certain comparative figures included in the March 31, 2012 unaudited interimcondensedconsolidated financial statements and in this MD&A have been recast as a result of finalizing the Red Back purchase price allocation in the second quarter of 2011. This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as at and for the three months ended March 31, 2012, as well as ouroutlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in "Risk Analysis". In certain instances, references are made to relevant notes in the consolidated financial statements for additional information. Where we say "we", "us", "our", the "Company" or "Kinross", we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the "industry", we mean the gold mining industry. 1. DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the UnitedStates, the Russian Federation, Brazil, Ecuador, Chile, Ghana and Mauritania. Gold is produced in the form of doré, which is shipped to refineries for final processing. Kinross also produces and sellssilver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities. Kinross is also exposed to fluctuations in currency exchange rates, political risks, and varying levels of taxation that can impact profitability and cash flow. Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to remain volatile as economies around the world continue to experience economic difficulties.Volatility in the price of gold and silver impacts the Company's revenue, while volatility in the price of input costs, such as oil, and foreign exchange rates, particularly the Canadian dollar, Brazilian real, Chilean peso, Russian rouble, euro, Mauritanian ouguiya, and Ghanaian cedi, may have an impact on the Company's operating costs and capital expenditures. Consolidated Financial and Operating Highlights Three months ended March 31, (in millions, except ounces, per share amounts, gold price and production cost of sales per equivalent ounce) Change % Change Operating Highlights Total gold equivalent ounces (a) Produced (c) ) %) Sold (c) ) %) Attributable gold equivalent ounces (a) Produced (c) ) (6 %) Sold (c) ) (6 %) Financial Highlights Metal sales $ $ $ 11 % Production cost of sales $ $ $ 22 % Depreciation, depletion and amortization $ $ $ ) (4 %) Operating earnings $ $ $ ) (5 %) Net earnings attributed to common shareholders $ $ $ ) %) Basic earnings per share $ $ $ ) %) Diluted earnings per share $ $ $ ) %) Adjusted net earnings attributed to common shareholders(b) $ $ $ 16 % Adjusted net earnings per share(b) $ $ $ 20 % Net cash flow provided from operating activities $ $ $ 14 % Adjusted operating cash flow(b) $ $ $ ) %) Average realized gold price per ounce $ $ $ 24 % Consolidated production cost of sales per equivalent ounce(c) sold(b) $ $ $ 40 % Attributable(a) production cost of sales per equivalent ounce(c) sold(b) $ $ $ 36 % Attributable(a) production cost of sales per ounce sold on a by-product basis(b) $ $ $ 39 % (a) Total includes 100% of Kupol and Chirano production."Attributable" includes Kinross' share of Kupol (75% up to April 27, 2011, 100% thereafter) and Chirano (90%) production. (b) "Adjusted net earnings attributed to common shareholders", "Adjusted net earnings per share", "Adjusted operating cash flow","Consolidated production cost of sales per equivalent ounce sold", "Attributable production cost of sales per equivalent ounce sold", and "Attributable production cost of sales per ounce sold on a by-product basis" are non-GAAP measures.The definition and reconciliation of these non-GAAP financial measures is included in Section 11 of this document. (c) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on a ratio of the average spot market prices for the commodities for each period. The ratios for the first quarter were: 2012 - 51.82:1, 2011 - 43.51:1. Consolidated Financial Performance Unless otherwise stated, “attributable” production and sales includes only Kinross’ share of Kupol (75% to April 27, 2011, 100% thereafter) and Chirano (90%). First quarter 2012 vs. First quarter 2011 In the first quarter of 2012, Kinross’ attributable production decreased by 6% compared with the same period in 2011, largely due to the scheduled decline in grade at Kupol.In addition, in the first quarter of 2012 production decreased at La Coipa due to increased planned reliance on lower grade stockpile ore. Attributable production for the first quarter of 2012 was also impacted by the less favourable gold equivalent ratio compared with the first quarter of 2011. These decreases were offset to some extent by higher production at Chirano due to higher gold grades, at Maricunga due to improved metallurgical release, and the increase in the Company’s interest in Kupol from 75% to 100% on April 27, 2011. Metal sales for the first quarter of 2012 were $1,036.6 million, an 11% increase compared with $937.0million for the corresponding period in 2011. The increase in metal sales is a result of higher metal prices realized, offset to some extent by lower gold equivalent ounces sold.The average realized gold price, of $1,644 per ounce, increased by 24% in the first quarter of 2012 compared with the first quarter of 2011.Gold equivalent ounces sold were lower due to the decline in production noted above. In addition, gold equivalent ounces sold during the first quarter of 2012 exceeded production due to timing of shipments as ounces that were produced at the end of the fourth quarter of 2011 were sold during the first quarter of 2012. Production cost of sales during the first quarter of 2012 increased by 22% compared with the first quarter of 2011, largely due to the increase in processing of lower grade ore, as well as higher power, labour and contractor costs across the Company. Depreciation, depletion and amortization decreased by 4% to $146.7 million in the first quarter of 2012 compared with the first quarter of 2011, largely due to lower gold equivalent ouncessold at Kupol and La Coipa. The reduction in gold equivalent ounces sold, increases in production cost of sales and exploration and business development costs, offset to some extent by higher metal prices realized, resulted in lower operating earnings in the first quarter of 2012 of $313.2 million compared with $330.9 million during the first quarter of 2011. Net earnings attributed to common shareholders in the first quarter of 2012 was $105.7 million or $0.09 per share compared with net earnings attributed to common shareholders of $250.1 million or $0.22 per share in the first quarter of 2011. The lower net earnings attributed to common shareholders for the first quarter of 2012 was primarily a result of the increase in income tax expense as described below. In addition, other income was $12.0 million during the first quarter of 2012 comparedwith $88.4 million in the same period in 2011. Included in other income in the first quarter of 2012 were net non-hedge derivative gains of $10.1 million due largely to the impact of the fair value adjustments related to the embedded derivatives on the Company’s senior convertible notes and Canadian dollar denominated common share purchase warrants, and foreign exchange gains of $7.0 million. Included in other income in the first quarter of 2011 was a gain on the sale of the Company’s interest in Harry Winston Diamond Corporation (“Harry Winston”) of $30.9 million, net non-hedge derivative gains of $41.0 million due primarily to the impact of the fair value adjustments related to the embedded derivatives on the Company’s senior convertible notes and Canadian dollar denominated common share purchase warrants, and foreign exchange gains of $14.8 million.Income tax expense during the first quarter of 2012 was $218.3 million compared with $113.9 million in the first quarter of 2011. The increase in the income tax expense in the first quarter of 2012 was mainly due to aremeasurement of the deferred tax liability as a result of an increase in the Ghanaian corporate income tax rate from 25% to 35%. Excluding the impact of the increase in the Ghanaian corporate income tax rate from 25% to 35%, the Company’s effective tax rate for the first quarter of 2012 was 34.3% compared with 28.1% for the same period in 2011, with the change mainly due to income mix and a lower 2011 effective tax rate as a result of the tax free sale of our investment in Harry Winston. Adjusted net earnings attributed to common shareholders was $203.1 million, or $0.18 per share, in the first quarter of 2012 compared with adjusted net earnings of $175.3 million, or $0.15 per share, for the same period in 2011. Net operating cash flows in the first quarter of 2012 were $381.7 million compared with $335.1 million in the first quarter of 2011 due to a larger increase in margins and payables, offset to some extent by a smaller increase in receivables and other assets during the first quarter of 2012. The adjusted operating cash flow during the first quarter of 2012 decreased to $339.7 million from $396.7 million for the same period in 2011. Consolidated production cost of sales per equivalent ounce sold was 40% higher in the first quarter of 2012 compared with the first quarter of 2011, largely due to lower gold equivalent ounces sold combined with increases in labour and other production costs across the Company’s operations. 2. IMPACT OF KEY ECONOMIC TRENDS Kinross’ 2011 Annual MD&A contains a discussion of key economic trends that affect the Company and its financial statements. Included in this MD&A is an update reflecting significant changes since the preparation of the 2011 Annual MD&A. Price of Gold The price of gold is the largest single factor in determining profitability and cash flow from operations, therefore, the financial performance of the Company has been, and is expected to continue to be, closely linked to the price of gold. During the first quarter of 2012, the average price of gold was $1,691 per ounce, with gold trading between a range of $1,598 and $1,781 per ounce based on the London PM Fix gold price. This compares to an average of $1,386 per ounce during the first quarter of 2011, with a low of $1,319 and a high of $1,447 per ounce. During the first quarter of 2012, Kinross realized an average price of $1,644 per ounce compared with $1,327 for the corresponding period in 2011. The Company’s gold hedges that were acquired with the Bema Gold Corporation (“Bema”) acquisition reduced the average price realized by $49 per ounce during the first quarter of 2012.The Company had entered into offsetting gold purchase contracts in 2010 and in early 2011 to neutralize the impact of all remaining gold forward sales contracts, resulting in gold production being 100% exposed to spot gold price subsequent to dates these purchase contracts were entered into. During the third quarter of 2011, the Company closed out and early settled all outstanding gold forward sales and purchase contracts. Mark-to-market losses on those gold forward sales contracts incurred up to the dates the offsetting purchase contracts were entered into impacted metal sales (and the average realized gold price) during the first quarter of 2012 and will continue to do so during the second quarter of 2012. For the period from April 1, 2012 to June 30, 2012, these mark-to-market hedge losses will impact metal sales by a total amount of $20.2 million. Cost Pressures The Company’s profitability has been impacted by industry wide cost pressures on development and operating costs with respect to labour, energy and consumables in general. Since mining is generally an energy intensive activity, especially in open pit mining, energy prices can have a significant impact on operations. In order to mitigate the impact of higher consumable prices, the Company continues to focus on continuous improvement by extending the life of capital assets and promoting a more efficient use of materials and supplies in general. Currency Fluctuations At the Company’s non-U.S. mining operations and exploration activities, which are located in Brazil, Chile, Ecuador, Ghana, Mauritania, the Russian Federation and Canada, a portion of operating costs and capital expenditures are denominated in their respective local currencies. During the first quarter of 2012, the US dollar, on average, was stronger relative to the Russian rouble, Canadian dollar, Brazilian real, Chilean peso, Ghanaian Cedi and Mauritanian ouguiya compared with the same period in 2011. As at March 31, 2012, the US dollar was weaker compared with the spot exchange rates at December 31, 2011 relative to the Russian rouble, Canadian dollar, Brazilian real and Chilean peso, and stronger relative to the Ghanaian Cedi and Mauritanian ouguiya. 3. OUTLOOK The forward-looking information contained in this section is subject to the risk factors and assumptions contained in the Cautionary Statement on Forward-Looking Information included with this MD&A. Unless otherwise stated ‘‘attributable’’ production includes only Kinross’ share of Chirano production (90%). Production cost of sales per attributable gold equivalent ounce is defined as production cost of sales as per the consolidated financial statements divided by the number of gold equivalent ounces sold, reduced for Chirano (10%) sales attributable to third parties. Approximately 60%-70% of the Company’s costs are denominated in US dollars. A 10% change in foreign exchange could result in an approximate $5 impact in production cost of sales per ounce1. A $10 per barrel change in the price of oil could result in an approximate $2 impact on production cost of sales per ounce. The impact on royalties of a $100 change in the gold price could result in an approximate $4 impact on production cost of sales per ounce. Operational Outlook As previously disclosed, the Company expects to produce approximately 2.6 – 2.8 million gold equivalent ounces in 2012. Production cost of sales per gold equivalent ounce is expected to be in the range of $670 – $715 for 2012. On a by-product accounting basis, Kinross expects to produce 2.5 to 2.6 million ounces of gold and 7.5 to 8.0 million ounces of silver at an average production cost of sales per gold ounce of approximately $620 to $665. Capital expenditures for 2012 are forecast to be approximately $2.2 billion. The 2012 forecast for exploration and business development expenses is approximately $255 million. Other operating costs for 2012 are forecast to be $70 million. General and administrative expense is forecast to be approximately $180 million. The Company’s adjusted effective tax rate in 2012 is forecast to be in the range of 31% to 37% and depreciation, depletion and amortization is forecast to be approximately $200 per gold equivalent ounce. 4. PROJECT UPDATES AND NEW DEVELOPMENTS The Company continues to advance work on its major growth projects within the framework of the capital and project optimization process described in Kinross’ 2011 Annual MD&A. Tasiast The mine fleet at Tasiast has expanded to 41 haul trucks, and mining activity has accelerated. Mine production is forecast to increase to approximately 90 million tonnes in 2012, compared with 50 million tonnes in 2011. Stripping of the West Branch ore body is proceeding as planned in preparation for the next phase of the expansion project. Work continues on building basic infrastructure for the next expansion phase. Expansion of the existing camp (3,000 beds) is now complete. Phase 1 of the permanent camp (702 beds) is nearing completion, and Phase 2 (2,800 beds) is underway. Construction of the new airstrip and upgrade to the main access road is proceeding on schedule, as is engineering work on the warehouse, truck shop, clinic and training facilities. Construction of the interim water pipeline is forecast for completion by mid-2012. Work also continues on the new tailings starter cell and West Branch dump leach pads. Discussions continue with the government and other industrial power users regarding the possible development of a natural gas power plant with the potential to provide power support to an expanded operation. 1Refers to all of the currencies in the countries where the Company has mining operations, fluctuating simultaneously by 10% in the same direction, either appreciating or depreciating, taking into consideration the impact of hedging and the weighting of each currency within our consolidated cost structure. The Company continues to explore processing options for an expanded operation, and remains on schedule to make a preliminary selection of an optimum processing approach to be disclosed in August 2012 with the second quarter 2012 results. The Phase 2 project EIA was submitted in early April 2012. The Phase 2 EIA includes all proposed mining and processing activities that will occur within the mine site boundary. The EIA covers a range of potential project components and processing options that are being considered in the optimization process. The Company expects approval of the Phase 2 EIA in the second half of 2012, supporting the project development timeline. Phase 3 permitting for the project includes a sea water supply system. Development of the Phase 3 EIA is progressing and is expected to support the development timeline. Exploration drilling transitioned fully to step-out and district drilling in the first quarter of 2012. Eight core and nine reverse circulation (“RC”) rigs were in operation throughout the first quarter of 2012, drilling a total of 777 holes for 93,105 metres. Near the mine, approximately 30,000 metres were drilled, focusing on targets south of West Branch in the footwall of the Piment lodes, and testing for extensions of ore shoots below the Prolongation pit. Outside of the eight-kilometre mine corridor, 40 core holes and 645 reverse circulation holes were completed at various district targets for a total of approximately 60,000 metres. The majority of this work was directed at the C67 and C69 targets. Assay sample processing continues to be a bottleneck due to the rate of drilling and has resulted in a sample backlog, which is being dealt with on a priority basis. Dvoinoye The Dvoinoye feasibility study was completed during the first quarter of 2012 as planned, and the Board has approved full construction funding. The study confirms the financial viability of the mine, which is expected to produce at a targeted rate of approximately 1,000 tonnes of ore per day. The ore will be shipped by truck to the Kupol mill facility, which will be upgraded to process approximately 4,500 tonnesper day, or 500 tonnes per day more than previously envisaged in the scoping study. Total life of mine gold production is expected to be approximately 1.1 million ounces, and total life of mine silver production is expected to be approximately 1.14 million ounces. The Dvoinoye reserve will be mined entirely using underground mechanised mining equipment, similar to that in operation at Kupol, with approximately 2.1 million tonnes of ore expected to be mined over the mine life. Annual gold equivalent production from Dvoinoye ore is expected to average 215,000–250,000 ounces for the first three full years of production, during which time total annual production from the Kupol mine is expected to average 435,000–470,000 gold equivalent ounces, providing the region with average aggregate expected production of approximately 650,000–700,000 gold equivalent ounces per year from 2014 to 2016. The average Dvoinoye gold grade is expected to be approximately 17 g/t and the silver grade is expected to be approximately 21 g/t, with average gold and silver recoveries of 94% and 80%, respectively, over the life of mine. The project is expected to have a mine life of seven years, and remains on schedule to deliver first ore to the upgraded Kupol mill in the second half of 2013. Capital expenditures for the project are estimated to be approximately $370 million, including approximately $175 million for infrastructure construction and upgrades to the Kupol mill. Capital expenditures and commitments as of the end of the first quarter of 2012 are $206 million, or 56% of total forecast expenditures. The Dvoinoye feasibility study envisions mining costs of approximately $80 per tonne, processing costs of approximately $50 per tonne, and trucking costs of approximately $35 per tonne. Total life of mine production cost of sales per gold equivalent ounce is expected to be approximately $575 – $600, based on an oil price of $90 per barrel, gold royalties of 6%, silver royalties of 6.5%, and a corporate income tax rate of 20%. Going forward, Dvoinoye and Kupol results will be reported as a combined operation. As of the end of the first quarter of 2012, surface infrastructure construction was approximately 16% complete, and underground development was approximately 23% complete. Underground development was ahead of plan in the first quarter of 2012, with approximately 1,000 metres completed. Total underground development is now approximately 2,730 metres since development began in 2011. Surface construction activities have commenced as the winter season comes to an end and will peak this summer season. The permanent camp, key equipment and supplies for the 2012 construction program have all been delivered to site. Earthworks and roads for site facilities, including the permanent camp, are largely complete. Expansion of the temporary camp is near completion and will satisfyaccommodation requirements during the construction period. Construction of the all-season road between Dvoinoye and Kupol has progressed well, with thirty two kilometres of the total eighty four kilometres now completed. All necessary permits for the current scope of underground development and construction activities are in place. Fruta del Norte Negotiations with the Ecuadorean government on an enhanced economic package at Fruta del Norte (“FDN”) are continuing, with the objective of reaching balanced agreements on exploitation and investment protection for the project. Lobo-Marte Drilling commenced at Lobo-Marte in January 2012 with4 holes for 1,780 metres completed by the end of the first quarter of 2012. Drilling was focused primarily on the Valy prospect, following up on positive drill results returned from the second quarter 2011 drill programs. Paracatu ball mill Construction of the Paracatu fourth ball mill continues to advance on schedule and the project remains on target to be operational in the third quarter of 2012. Maricunga SART plant Pre-commissioning of the Maricunga SART (Sulphidization, Acidification, Recycling and Thickening) plant has commenced, and the project remains on target for completion in the first half of 2012. The Company continues to review opportunities to optimize its assets in the Maricunga district, including potential development of the Pompeya gold and silver discovery at La Coipa. At Pompeya, 51 holes were drilled during the first quarter of 2012 for a total of 18,500 metres. All work was completed on the Compañia Minera La Coipa Joint Venture property (75% Kinross-owned), where drilling continued to delineate the zone of oxide mineralization at Pompeya. Exploration update Total exploration expenditures for the first quarter of 2012 were $49.3 million, including $43.6 million for expensed exploration and $5.7 million for capitalized exploration, including capitalized evaluation expenditures. Exploration expenditures for the same period in 2011 totaled $42.4 million. Kinross was active on more than 25 mine site, near-mine and greenfields initiatives in the first quarter of 2012, with drilling across all projects totaling 162,560 metres. Highlights of the first quarter exploration program include: · La Coipa: 51 holes were drilled at La Coipa for a total of 18,500 metres during the first quarter of 2012. All work was completed on the Compañia Minera La Coipa Joint Venture property (75% Kinross-owned) where drilling continued to delineate the zone of oxide mineralization at Pompeya. An environmental impact declaration (“DIA”) was approved during the first quarter of 2012, and by the end of March 2012, four diamond and four RC drills were in operation at Pompeya. The DIA enables the program to transition to infill drilling for definition of a mineral resource. Geotechnical logging and down-hole surveying has been initiated along with test work to understand the metallurgical characteristics of mineralization at Pompeya. · Chirano: Four drill rigs were active at the end of the first quarter of 2012, completing 26 holes for 11,000 metres. Drilling activities focused on ore body definition at Akwaaba and Mamnao, and on testing possible extensions of mineralization beneath the Obra, Sariehu and Suraw pits. · Fruta del Norte/Condor Project:Surface sampling and prospecting continued in the Condor district during the first quarter of 2012.An aeromagnetic survey was completed and results are being integrated with geologic and geochemical datasets to assist district-wide targeting. Work on the Emperador license sixteen kilometres south of FDN extended the surface geochemical trend at the Emperador target where the anomaly now measures two kilometres long. A second geochemical anomaly was identified nearby known as the Robles target. Planning is underway with the objective of drill-testing a number of surface geochemical targets later in the year. · Kupol and Dvoinoye: Drilling during the first quarter of 2012 totaled 4,700 metres at Kupol. Most of the drilling was completed on the 650 and Northern Extension zone targets on the main Kupol vein structure. A track-mounted rotary-air-blast (“RAB”) rig was deployed north of the mine along the Kupol vein structure and parallel TB2 trend following successful trialing of the drill in the fourth quarter of 2011. 385 holes were drilled for over 9,000 metres. The goal of RAB drilling is to accelerate effective geochemical coverage of known structural trends that potentially host epithermal veins. This type of drilling will enhance rapid detection of alteration footprints developed around potential high grade ore shoots.Step-out core drilling at Dvoinoye tested targets at Zone 37 in areas where mineralization appeared to be open along the main structure. A number of parallel and nearby vein targets were also drilled during the first quarter of 2012. A total of 26 holes for 8,400 metres were completed at Dvoinoye and on nearby areas located on the Vodorazdalnaya license. · Fort Knox, Kettle River-Buckhorn and Round Mountain: Drilling activities recommenced with two rigs underway on the Gil target twelve kilometres north of the Fort Knox mine. Step-out and infill drilling have been programmed to grow and further define mineralization at Gil. An RC drill commenced drilling around the pit in March 2012 with the aim of upgrading inferred resource blocks within the Phase 8 pit shell to indicated classification. A second drill was added at Buckhorn to accelerate infill drilling at the Gold Bowl operations. Round Mountain exploration continued during the first quarter of 2012, with three rigs completing 25 holes for 8,800 metres on the West Extension target. 5. CONSOLIDATED RESULTS OF OPERATIONS Operating Highlights (in millions, except ounces and gold price) Three months ended March 31, Change % Change Operating Statistics Total gold equivalent ounces (a) Produced (b) ) %) Sold (b) ) %) Attributable gold equivalent ounces (a) Produced (b) ) (6 %) Sold (b) ) (6 %) Gold ounces - sold ) (9 %) Silver ounces - sold (000's) ) %) Average realized gold price ($/ounce) $ $ $ 24 % Financial Data Metal sales $ $ $ 11 % Production cost of sales $ $ $ 22 % Depreciation, depletion and amortization $ $ $ ) (4 %) Operating earnings $ $ $ ) (5 %) Net earnings attributed to common shareholders $ $ $ ) %) (a) Total includes 100% of Kupol and Chirano production."Attributable" includes Kinross' share of Kupol (75% up to April 27, 2011, 100% thereafter) and Chirano (90%) production. (b) "Gold equivalent ounces" include silver ounces produced and sold converted to a gold equivalent based on a ratio of the average spot market prices for the commodities for each period. The ratios for the first quarter were: 2012 - 51.82:1, 2011 - 43.51:1. Operating Earnings (Loss) by Segment Three months ended March 31, (in millions) Change % Change Operating segments Fort Knox $ $ $ 20 % Round Mountain 51 % Kettle River-Buckhorn ) (8 %) Kupol(a) ) %) Paracatu 8 % Crixás 78 % La Coipa ) %) Maricunga 28 % Tasiast ) ) %) Chirano 54 % Non-operating segments Fruta del Norte ) ) 50 % Corporate and Other(a),(b) (7 %) Total $ $ $ ) (5 %) (a) As of December 31, 2011, Dvoinoye was reclassified into the Kupol Segment. The comparative figures have been reclassified to conform to the 2012 segment presentation. (b) "Corporate and Other" includes operating costs which are not directly related to individual mining properties such as general and administrative expenditures, gains and losses on disposal of assets and investments, and other costs relating to non-operating assets (Lobo-Marte and White Gold). Mining operations Fort Knox (100% ownership and operator)- USA Three months ended March 31, Change % Change (c) Operating Statistics Tonnes ore mined (000's) % Tonnes processed (000's) (a) 20 % Grade (grams/tonne)(b) ) %) Recovery(b) % % % 10 % Gold equivalent ounces: Produced ) (5 %) Sold ) (7 %) Financial Data (in millions) Metal sales $ $ $ 14 % Production cost of sales 28 % Depreciation, depletion and amortization ) %) 22 % Exploration and business development nm Segment operating earnings $ $ $ 20 % (a) Includes 915,000 tonnes placed on the heap leach pad during the first quarter of 2012 compared with 364,000 tonnes for the first quarter of 2011. (b) Amount represents mill grade and recovery only.Ore placed on the heap leach pad had an average grade of 0.36 grams per tonne for the first quarter of 2012, compared with 0.41 grams per tonne for the first quarter of 2011.Due to the nature of heap leach operations, point-in-time recovery rates are not meaningful. (c) "nm" means not meaningful. First quarter 2012 vs. First quarter 2011 Tonnes of ore mined increased by 103% in the first quarter of 2012 compared with the first quarter of 2011 due to mine sequencing. Tonnes of ore processed were 20% higher in the first quarter of 2012 compared with the first quarter of 2011 due primarily to an increase in tonnage placed on the leach pad. The decline in gold grades by 30% during the first quarter of 2012 compared with the same period in 2011 was due to the increased processing of lower grade stockpile ore as development activities at Phase 7 continue. Recoveries were higher in the first quarter of 2012 compared with the first quarter of 2011 due to several initiatives taken, including water management, reagent management and carbon strip scheduling. Gold equivalent ounces produced were lower by 5% in the first quarter of 2012 compared with the first quarter of 2011 due primarily to the lower gold grades, offset to some extent by an increase in tonnes processed and recoveries. Metal sales increased by 14% in the first quarter of 2012 compared with the first quarter of 2011 due to increased metal prices realized, offset to some extent by a 7% decline in gold equivalent ounces sold.Production cost of sales increased by 28% in the first quarter of 2012 compared with the same period in 2011, largely due to higher processing and mining costs.Depreciation, depletion and amortization were 39% lower relative to the first quarter of 2011 due primarily to the lower gold equivalent ounces sold and an increase in reserves. Round Mountain (50% ownership and operator; Barrick 50% ownership) – USA Three months ended March 31, Change % Change (c) Operating Statistics(b) Tonnes ore mined (000's)(a) 4 0 % Tonnes processed (000's)(a) ) %) Grade (grams/tonne)(b) - 0 % Recovery(b) % % % 10 % Gold equivalent ounces: Produced 6 % Sold 5 % Financial Data (in millions) Metal sales $ $ $ 27 % Production cost of sales 13 % Depreciation, depletion and amortization 18
